COLLETT, C. J.
The father as the natural guardian of his children is bound to support them, and as an equivalent, the law gives him the custody of their persons during minority, and entitles him to their labor, or their wages, if they labor for others. In the present case, the earnings of the children, while working with him and ^supported by him, was his. If, therefore, that money alone [7;52 purchased and improved the lots, it was bis, and he could not by investing it in the name of his children, secure it for .them or himself, to the prejudice of his creditors. As to the -property men*780tioned in Licking county there is no proof. The judgment will he charged on the lots, if not satisfied, and a sale will he decreed for that purpose.